United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 98-8228

                                     Non-Argument Calendar.

                       UNITED STATES of America, Plaintiff-Appellee,

                                                 v.

                             Arthur MILLER, Defendant-Appellant.

                                           Feb. 4, 1999.

Appeal from the United States District Court for the Middle District of Georgia. (No. 4:97-CR-33-
JRE)), J. Robert Elliott, Judge.

Before ANDERSON and MARCUS, Circuit Judges, and FAY, Senior Circuit Judge.

       PER CURIAM:

       Arthur Miller appeals his 63-month sentence for transporting computer visual depictions of

minors engaged in sexually explicit conduct, and possession of computer disks containing depictions

of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. § 2252.

       On appeal, Miller contends that the district court erred in applying the cross-reference

contained in § 2G2.2(c)(1). He argues that it should "only be applied where the offense of

conviction involved causing, transporting, permitting, or seeking by notice or advertisement a minor

to participate in the production of the child pornography." Miller further asserts that his postings

on the Internet were not part of the offense of conviction.

       Miller pled guilty to the charges alleged in the indictment: (1) transporting computer visual

depictions of minors engaged in sexually explicit conduct, and (2) possession of computer disks

containing depictions of minors engaged in sexually explicit conduct.

       Miller stipulated in the plea agreement that he had used electronic mail to solicit teenage
boys to engage in sexual activity. The agreement includes exhibits of two such electronic messages

sent to Internet newsgroups. The first message described the sexual activities Miller was allegedly

willing to perform on teenage boys. The message concluded with the statement, "[e]-mail me at

Dad4Lad@Hotmail.com for immediate sucking. Let me satisfy you." The second message read,

in part:

           [I]'m a 35 yo wm, seeking young teens for friendship, possibly more ... [I] can travel to
           surrounding areas of [C]olumbus to pick you up and spend time with you ... [I]f you like to
           show yourself off, have your picture taken, be video taped alone or with a friend e-mail me
           even sooner. [I]f you're interested in making a buck well, we can discuss that when we come
           to it. [H]ope to hear from as many of you as soon as possible.

Exhibit B at R.1. This message also contained a return electronic mail address.

           The probation officer determined that the guideline for Miller's offense is found in § 2G2.2,

which provides for a base offense level of 17. In light of the electronic mail messages, however, the

probation officer applied the cross-reference in § 2G2.2(c)(1), which provides that "[i]f the offense

involved causing, transporting, permitting, or offering or seeking by notice or advertisement, a minor

to engage in sexually explicit conduct for the purpose of producing a visual depiction of such

conduct, apply [the base offense level in] § 2G2.1." As a result, Miller's base offense level rose from

17 to 27.

           Miller objected to the application of the cross-reference, arguing that (1) the electronic mail

messages only constituted mail, rather than a notice or advertisement and (2) no reasonable nexus

connected the electronic messages and the counts of conviction.

           The district court summarily overruled Miller's objection and adopted the findings and

guideline application in the Pre-Sentence Investigation. Based on a guideline range of 63 to 78

months, the court sentenced Miller to a total of 63 months' imprisonment.

           On appeal, Miller contends that the district court erred in applying the cross-reference
contained in § 2G2.2(c)(1). He argues that it should "only be applied where the offense of

conviction involved causing, transporting, permitting, or seeking by notice or advertisement a minor

to participate in the production of the child pornography" (emphasis in original). Miller asserts that

the electronic mail messages were not part of the offenses of conviction, nor were they relevant

conduct under § 1B1.3(a)(1) as they did not occur during the commission of, or in preparation for,

the offense of conviction. Miller further points out that the offenses of conviction were not grouped

under § 3D1.2; thus, they could not be considered relevant conduct under § 1B1.3(a)(2). Miller also

argues, for the first time, that the "postings" on the Internet newsgroups are not electronic mail

messages, the listed newsgroups are not normally accessed by children, and the "postings" do not

include a method to respond to the author. The government responds that the district court properly

applied the cross reference in calculating Miller's offense level. It argues that the transmission of

electronic messages by Miller, an act to which he stipulated in the plea agreement, qualifies as

"relevant conduct" under the sentencing guidelines. As such, the government asserts that the court

correctly considered conduct not covered by the counts of conviction in determining Miller's offense

level.

         In reply, Miller "acknowledges having posted two [electronic mail messages] to

newsgroups." He argues, however, "[t]his activity does not set forth a new, more serious offense,

as the government alleges." Further, Miller asserts that nowhere in the plea agreement did he

stipulate that the return electronic mail addresses belonged to him.

         Sentencing Guideline § 2G2.2, which pertains to "Trafficking in Material Involving the

Sexual Exploitation of a Minor," carries a base offense level of 17, compared to a base offense level

of 27 under § 2G2.1, which pertains to "Sexually Exploiting a Minor by Production of Sexually

Explicit Visual or Printed Material." The cross-reference provision provides, "[i]f the offense
involved causing, transporting, permitting, or offering or seeking by notice or advertisement, a minor

to engage in sexually explicit conduct for the purpose of producing a visual depiction of such

conduct, apply [the base offense level in] § 2G2.1." U.S.S.G. § 2G2.2(c)(1). Under the sentencing

guidelines, "[a] plea agreement ... containing a stipulation that specifically establishes the

commission of additional offense(s) shall be treated as if the defendant had been convicted of

additional count(s) charging those offense(s)." U.S.S.G. § 1B1.2(c).

        This Court reviews the district court's factual findings for clear error, but de novo review

applies to the court's application of the sentencing guidelines. See United States v. Pompey, 17 F.3d

351, 353 (11th Cir.1994).

        In this case, the district court did not err in applying the cross-reference in § 2G2.2 to adjust

Miller's base offense level from 17 to 27. Contrary to Miller's argument, the term "offense," as used

in the cross-reference, includes both charged and uncharged offenses. U.S.S.G. § 1B1.3, comment.,

backg'd; see also United States v. Maxwell, 34 F.3d 1006, 1010 (11th Cir.1994). Although the

government did not charge Miller with any offenses arising out of the use of electronic mail, Miller

did acknowledge in the plea agreement that he had used electronic mail to solicit teenagers to engage

in sexual activity. See United States v. Moore, 6 F.3d 715, 718-19 (11th Cir.1993) (uncharged

offenses stipulated in the plea agreement "are treated as if they were additional counts of conviction

for sentencing purposes"). Thus, the district court properly used the uncharged conduct in

determining Miller's base offense level.

         Moreover, the transmission of messages on the Internet satisfied the criteria of the

cross-reference provision, which "is to be construed broadly." U.S.S.G. § 2G2.2, comment, n. 3.

Miller (1) induced minors, (2) by "notice or advertisement," (3) "to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct." U.S.S.G. § 2G2.2(c)(1).
First, Miller's messages were aimed at "young teens." Second, by posting information on Internet

newsgroups, Miller's messages amounted to a notice or advertisement. Cf. Zeran v. America Online,

Inc., 129 F.3d 327, 328 (4th Cir.1997) (" "The Internet is an international network of interconnected

computers,' currently used by approximately 40 million people worldwide.") (quoting Reno v.

ACLU, 521 U.S. 844, 117 S.Ct. 2329, 2334, 138 L.Ed.2d 874 (1997)), cert. denied, --- U.S. ----, 118

S.Ct. 2341, 141 L.Ed.2d 712 (1998). Third, the messages invited teenagers to engage in sexual

activity, "have [their] picture taken, [and] be video taped." He also offered to pay those teenagers

"interested in making a buck." Clearly, the district court did not err in applying the cross-reference

in § 2G2.2(c)(1).

       The judgment of the district court is AFFIRMED.